PER CURIAM.
The court of appeals dismissed this appeal for want of jurisdiction, holding that the litigation involved no amount in controversy. 14 S.W.3d 319, 324. Because of our recent decision in Texas Department of Public Safety v. Barlow, 48 S.W.3d 174 (Tex.2001), without hearing oral argument, we grant the petition for review without reference to the merits, vacate the court of appeals’ judgment dismissing this appeal, and remand this case to that court for further proceedings. See Tex.R.App. P. 59.1, 60.2(f).